Mr. Justice Farmer delivered the opinion of the court: This is an appeal from a judgment of the county court of Kankakee county overruling appellant’s objections to a high school district tax and rendering judgment for the tax. The tax was levied for High School District No. 195, which was organized under the act of 1911. It-is contended, that act having been held unconstitutional in People v. Weis, 275 Ill. 581, there was no de jure or de facto board of education to levy the tax, and that being so, the action of the board in levying the tax was not and could not be validated by the curative act of 1917. We decided this question in a number of cases at the December, 1917, term contrary to the appellant’s contention. People v. Mathews, (ante, p. 85;) Peoples v. Leigh, (ante, p. 17.) The judgment is affirmed. Judgment affirmed.